UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 21-02845 SB (MRWx) Date: May 13, 2021

 

Title: Harry Forman etal v. C.P.C.H., Inc. et al

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Paul Cruz Not Present
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
Not Present Not Present

Proceedings: IN CHAMBERS

The Court strikes the MOTION to Remand Case to Los Angeles Superior
Court filed by Plaintiffs Harry Forman, Wendy Marks., Dkt. No. 11, without

prejudice to refiling in compliance with the Notice of Deficiencies, see Dkt. No.
16.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
